Filed 1/19/21
                       CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                DIVISION THREE


 THE PEOPLE,
          Plaintiff and Appellant,
                                        A158637
 v.
 MARC CARR,                             (Contra Costa County
                                        Super. Ct. No. 51907013)
      Defendant and
 Respondent.


       The Penal Code vests the trial court with the responsibility to
determine whether a criminal defendant found incompetent to stand trial
and committed for treatment and competency training has been restored to
competency. That determination, not a health official’s certification of
competency that initiates court proceedings to consider whether the
defendant has regained competency, terminates the defendant’s commitment.
Here, accordingly, the trial court was correct when it found that the filing of a
certificate of competency did not terminate the defendant’s commitment so as
to prevent the three-year maximum commitment term from accruing. We
affirm.
                                 BACKGROUND
       The early history of this case is set out in this court’s opinion in Carr v.
Superior Court (2017) 11 Cal.App.5th 264 (Carr I). We will not repeat it
here, and will only summarize the facts relevant to this appeal.


                                         1
       While Carr was awaiting trial on serious charges the trial court found
him incompetent to stand trial. In August 2015 the court ordered Carr
committed to the Porterville Developmental Center (Porterville), a secure
treatment facility for individuals with intellectual disabilities.
      Some two months later, Carr remained in jail and had not yet been
transferred to Porterville. The court ordered the facility to admit him within
21 days and ordered it and the Regional Center of the East Bay (Regional
Center) to show cause why they should not be sanctioned for failure to comply
with its August order.
      In November 2015, shortly before the hearing on the order to show
cause, the parties were informed that Porterville was not a suitable
placement for Carr because he required involuntary medication. The
Regional Center recommended that Carr be placed at Patton State Hospital.
The court issued an involuntary medication order and continued the hearing
to allow the state to decide his appropriate placement.
      In December 2015 the Department of Developmental Services (DDS)
sought to have Carr jointly re-evaluated by a DDS psychologist and a forensic
psychiatrist for the Department of State Hospitals (DSH). The court
authorized the new evaluation. Carr remained on the wait list for Porterville.
      In March 2016, a DSH psychiatrist certified that Carr was competent
to stand trial. The psychiatrist opined that Carr “meets the criteria for
malingering, antisocial personality disorder and borderline intellectual
functioning and does not meet criteria for any serious psychotic disorder.”
      Carr filed a petition for writ of mandate in this court challenging the
certification of competency. (Carr I, supra, 11 Cal.App.5th at p. 378.) On
April 28, 2017, we held the certificate of competency “was adequate to initiate
proceedings to determine whether his competency was restored,” and denied
                                        2
the petition. (Id. at p. 266) But we cautioned that, “although Carr claims
the certification of his competency was employed as a subterfuge to
circumvent the state’s obligation to place him in a state hospital, nothing in
the record suggests the mental health clinicians evaluating his status on
behalf of the [DDS] employed anything other than their best clinical
judgment. If that is not so, Carr has the opportunity to demonstrate before
the trial court in the upcoming competency trial that his diagnosis of
malingering was a sham done to circumvent the court’s placement order.”
(Id. at p. 272.)
      A hearing on whether Carr had been restored to competence began on
February 13, 2018 pursuant to Penal Code section 1372.1 On June 28, 2018
the court found Carr incompetent as a result of developmental disability and
mental illness. After another referral to the Regional Center for a placement
recommendation, on August 27, 2018 the court committed Carr to the custody
of the State Department of Developmental Center Services and again ordered
his placement at Porterville.
      In November 2018, Carr moved for release on the ground he had
completed the maximum three-year commitment authorized by law. The
trial court denied the motion based on its conclusion that DSH’s March 2016
certification of competency tolled the commitment period. Carr then
petitioned the superior court for a writ of habeas corpus, again asserting he
had exceeded the maximum three-year commitment period set forth in




      1   Further statutory citations are to the Penal Code.
                                         3
section 1370.1, subdivision (c)(1).2 On June 10, 2019, the superior court
issued an order to show cause as to why Carr was not entitled to relief.
      On September 3, the court rejected the state’s contention that the
March 2016 state official’s certification of competency terminated Carr’s
commitment and thereby tolled the three-year maximum commitment period.
To the contrary, it found the statutory language and the case law “clearly
intend that a judge is required to act on the certificate before the defendant is
found to have recovered competence, or whether he remains incompetent.”
“The official’s filing of a certificate of restoration only had the legal force and
effect of causing Petitioner to be returned to court for further proceedings. . . .
[W]here, as here, the defendant chose to challenge the certification of
competence, the court was required to provide Petitioner a hearing
whereupon the court determined whether or not the defendant was
competent.” Accordingly, the period between the March 2016 certificate of
competency and the June 2018 ruling that Carr was incompetent “did indeed
count as part of the ‘commitment’ for purposes of calculating Petitioner’s
maximum commitment time.”
      The court ordered that Carr remain confined in local custody pending
investigation of alternative civil commitment proceedings. The People
promptly appealed, and the court stayed execution of its order pending this
appeal.




      2A week later Carr was transported to the Salinas Valley Psychiatric
Inpatient Program. Five weeks after that the medical director of the prison’s
psychiatric inpatient program filed a second certification of competency.

                                         4
                                 DISCUSSION
      The People contend the court erred when it found Carr had served
more than the maximum statutory commitment period. In their view, the
court should have excluded from its calculations the periods between (1) the
state’s initial certification of competence on March 16, 2016 and the court’s
rejection of that certification on August 27, 2018; and (2) the second
certification of competency on May 23, 2019 and the grant of habeas relief on
September 3, 2019. The argument fails based upon its faulty premise that a
certification of competency, not a court finding, terminates the statutory
commitment period.
                            A. Statutory Framework
      The Legislature has provided a comprehensive and orderly process for
evaluating defendants who are incompetent to stand trial and returning
them to court when their competence is regained. (People v. Bryant (2009)
174 Cal.App.4th 175, 184 (Bryant); People v. Bye (1981) 116 Cal.App.3d 569,
571.) If at any time during a criminal proceeding a doubt arises regarding
the defendant’s competence to stand trial, the court must hold a competency
hearing. (§§1368, 1369.) If the court finds the defendant incompetent to
stand trial, the criminal proceedings are suspended and the defendant is
committed for evaluation and treatment pursuant to section 1370 (mental
illness) or 1370.1 (developmental disability). (People v. Rells (2000) 22
Cal.4th 860, 865-866 (Rells).)
      “Penal Code section 1369 sets forth the procedures for the trial in
which the question of the mental competence of the defendant is to be
determined. It provides that such a trial may be made ‘by court or jury’
[citation], and that, if by jury, it must be decided by unanimous verdict
[citation.] It also provides for the appointment by the court of one or more
                                       5
experts to examine the defendant [citation], the introduction of evidence by
the defendant and the People [citation], and the presentation of argument by
each thereafter [citation]. It states that ‘[i]t shall be presumed that the
defendant is mentally competent unless it is proved by a preponderance of
the evidence that the defendant is mentally incompetent.’ ” (Id. at p. 566.)
      “Once incompetency is established, the statutory scheme is replete with
mandatory reviews to insure a subject will not be warehoused unduly in a
mental institution. He may not even leave the local community if outpatient
therapy is deemed sufficient. [Citation.] Whether hospitalized or not, his
progress toward competence must be reported to the court within 90 days.
[Citation.] Reports must be submitted at six-month intervals and another
section 1369 hearing must be held eighteen months after the initial hearing.”
(Bye, supra, 116 Cal.App.3d at pp. 576-577.)
      If a statutorily designated health official determines during the
commitment that the defendant has regained mental competence, that
official must “immediately certify that fact to the court by filing a certificate
of restoration with the court. . . .” (§ 1372, subd.(a)(1).) The filing of the
certificate initiates court proceedings to determine whether the defendant’s
competency has been restored. (Carr I, supra, 11 Cal.App.5th 264, 266; Rells,
supra, 22 Cal.4th at p. 868.) The defendant must thereupon be returned to
court for “further proceedings” (§1372, subd. (a)(2)(A)) and the court must
notify the designated mental health officials “of the date of any hearing on
the defendant’s competence and whether or not the defendant was found by
the court to have recovered competence.” (§ 1372, subd. (c).)
      Section 1372 addresses restoration of competency. In contrast to the
procedures for an initial competency hearing provided in section 1369, section
1372 does not expressly require a hearing to determine whether competence
                                         6
has been restored after state health officials file a certificate of competency.
Nonetheless, “the numerous references in that statue to a hearing indicate a
legislative intention that such a hearing be afforded.” (People v. Murrell
(1987) 196 Cal.App.3d 822, 826; see also Rells, supra, 22 Cal.4th at pp. 867-
868 [section 1369, subdivision (f) presumption of competence at initial
competence hearing applies by implication to hearing on recovery of
competence]; In re Taitano (2017) 13 Cal.App.5th 233, 242 [court decides
whether to approve the certification].)
      The applicable maximum period of commitment in this case is three
years.3 (§1307.1, subd.(c)(1)(A).) A defendant who has not regained
competency within the maximum period must be returned to court and either
released or recommitted under alternative commitment procedures.
(§1370.1, subds. (c)(1)(A), (c)(2)(A).) “In no event can any defendant be
committed longer than three years under this statutory scheme.” (Bye,
supra, 116 Cal.App.3d 569.)
                                    B. Analysis
      The People maintain that a defendant who has been certified by state
authorities to be competent and returned to court pursuant to section 1372
“is no longer ‘committed’ for purposes of calculating the maximum period” of
commitment. The trial court correctly rejected their position.
      The relevant statutes do not explicitly state the point at which an
incompetency commitment ends, but the statutory language and the case law
discussed above clearly indicate that the certificate of competency serves only
to initiate proceedings by which the court will hear and decide the question of

      3Effective January 1, 2019, the maximum commitment was reduced
from three years to two years. (Stats. 2018, ch.1008, §2 (SB 1187).) The
reduction is not material to Carr’s situation.
                                          7
the defendant’s competency. Under section 1372, subdivision (a), a health
official who determines the defendant has regained competency must file a
certificate to that effect with the superior court. (§1372, subd. (a)(1).) The
filing of that certificate, in turn, automatically triggers the defendant’s return
to the court “for further proceedings.” (§1372, subds. (a)(2), (a)(3)(A).) At
that point the court must notify specified mental health officials “of the date
of any hearing on the defendant’s competence and whether or not the
defendant was found by the court to have recovered competence.” (§1372,
subd.(c), italics added.)
      The statute further specifies actions to be taken “[i]f the committing
court approves the certificate of restoration to competence.” (§1372, subd.(d),
(e).)4 If the defendant is in custody, the court must hold a hearing to
determine the suitability of release pending further proceedings (§1372,
subd.(d)) and, if release is not suitable, may order placement in a facility




      4 Under section 1372, subdivision (d), “If the committing court approves
the certificate of restoration to competence as to a person in custody, the
court shall hold a hearing to determine whether the person is entitled to be
admitted to bail or released on own recognizance status pending conclusion of
the proceedings. If the superior court approves the certificate of restoration
to competence regarding a person on outpatient status, unless it appears that
the person has refused to come to court, that person shall remain released
either on own recognizance status, or, in the case of a developmentally
disabled person, either on the defendant’s promise or on the promise of a
responsible adult to secure the person’s appearance in court for further
proceedings. If the person has refused to come to court, the court shall set
bail and may place the person in custody until bail is posted.”

                                        8
where the defendant can receive competency maintenance services. (§1372,
subd.(e).)5
      The People’s view that the certificate of competence alone suffices to
terminate a commitment cannot be squared with the statutory scheme that
makes clear it is the trial court, not a state health official, that determines
whether the defendant has been restored to competence. The People do not
explain how to reconcile their construction of the statutes with the explicit
references to a court hearing and determination of competency in section
1372, subdivision (c). Nor, if the commitment terminates when a health
official files a certification of competence, would any plausible purpose be
served in requiring court to approve the certification as expressly
contemplated in section 1372, subdivision (d).
      For these reasons alone, the People’s construction of the statutory
scheme does not stand up to inspection. Statutory language “is construed in
the context of the statute as a whole and the overall statutory scheme, so that
we give ‘ “significance to every word, phrase, sentence, and part of an act in
pursuance of the legislative purpose.” ’ . . . An interpretation that renders


      5 Under section 1372, subdivision (d), a defendant “who is not admitted
to bail or released under subdivision (d) may, at the discretion of the court,
upon recommendation of the director of the facility where the defendant is
receiving treatment, be returned to the hospital or facility of his or her
original commitment or other appropriate secure facility approved by the
community program director, the county mental health director, or the
regional center director. The recommendation submitted to the court shall be
based on the opinion that the person will need continued treatment in a
hospital or treatment facility in order to maintain competence to stand trial
or that placing the person in a jail environment would create a substantial
risk that the person would again become incompetent to stand trial before
criminal proceedings could be resumed.”

                                        9
related provisions nugatory must be avoided [citation]; each sentence must be
read not in isolation but in the light of the statutory scheme.” (In re Ogea
(121 Cal.App.4th 974, 981-982.)
      There are apparently no cases that present this precise issue, but our
conclusion is consistent with precedent, including from this court, that
uniformly considers the certificate of competency to be the event that triggers
court proceedings to determine whether the defendant has regained
competency. (Carr I, supra, 11 Cal.App.5th at p. 267 [certificate initiated
proceedings to determine whether defendant was restored to competency]; In
re Taitano (2017) 13 Cal.App.5th 233, 242 [criminal proceedings resume upon
court approval of certification]; Murrell, supra, 196 Cal.App.3d at p 826
[numerous references in section 1372 indicate legislative intention that
defendant is entitled to court determination of restoration to competency].)
In view of the statutory language and the case law, the People’s suggestion
that it “goes without saying” that certification terminates a commitment
because competency restoration treatment ceases upon the defendant’s
return to court (see § 1372, subd.(a)(d)(C)) is strikingly unpersuasive.
      The People’s citation to Bryant, supra, 174 Cal.App.4th 175, is also
unpersuasive. Bryant addresses whether an incompetent defendant was
entitled to accrue “good time” credits under section 4019 during two months
that inexplicably elapsed between when his treatment team unanimously
found him competent and the treating facility filed a certificate of
competency based on that report. (Id. at pp. 182-185.) The court concluded
that, although defendants held under incompetency commitments are
generally not entitled to good conduct credits, under Mr. Bryant’s specific
circumstances “equal protection principles warrant[ed] defendant be given
conduct credits that would have been earned had he been returned [to] the
                                       10
county jail if a timely restoration certificate had been issued.” (Id. at p. 184.)
Nothing in this reasoning or conclusion suggests that a certificate of
competency terminates the commitment. (See In re Marriage of Cornejo
(1996) 13 Cal.4th 381, 388 [“ ‘It is axiomatic that cases are not authority for
propositions not considered’ ”]; Nevarov v. Caldwell (1958) 161 Cal.App.2d
762, 769 [court should not expand decision beyond its intended application].)
      The People argue as a matter of policy that, if commitment time
continues to accrue during section 1372 litigation, “there is nothing to
prevent a defendant from requesting continuances of the competency hearing
until he is no longer subject to any incompetency confinement on the criminal
charges.” But they fail to mention the trial court’s express finding that there
is no basis in this case to infer Carr’s efforts to oppose the certification
contributed to his commitment exceeding the three-year maximum. More
generally speaking, as we noted in Carr I, supra, the incompetency
commitment scheme was primarily created to address concerns of unfairness
and possible harm that result from prolonged or indefinite commitments. (Id.
at 270-271; see In re Polk (1999) 71 Cal.App.4th 1230, 1235-1236.) A
conclusion that the treating facility’s certification alone stops the maximum
commitment time from accruing is at odds with those goals.
      In this case, the trial court concluded “[t]here is no legislative intention
that the time period, within which a defendant reasonably avails himself of
the opportunity to challenge the certification, would then be held against him
for purposes of extending his maximum commitment period. To hold
otherwise would be to undermine the equally compelling intention of the
statute that protects the IST defendant from being held beyond his three-
year maximum commitment period. In light of this, the statute and case law
support the conclusion that not only did the Legislature intend that a
                                        11
defendant be afforded a hearing under §1372, but it also intended that such a
defendant would not be held beyond his maximum commitment period.” We
agree.
                                DISPOSITION
  The judgment is affirmed.




                                     12
                                 _________________________
                                 Siggins, P.J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Jackson, J.




People v. Carr, A158637

                            13
Trial Court: Superior Court of Contra Costa County

Trial Judge: Honorable Clare Marie Maier

Counsel:
Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney General,
Jeffrey M. Laurence, Senior Assistant Attorney General, Seth K. Schalit, Supervising
Deputy Attorney General, Bridget Billeter, Deputy Attorney General for plaintiff and
appellant.

Contra Costa County Public Defender’s Office, Robin Lipetzky, Public Defender,
Stephanie Elizabeth Regular, Assistant Public Defender for defendant and respondent.




                                           14